Citation Nr: 1540284	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-40 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2014, the Board found that new and material evidence was received to reopen the claim for service connection for a psychiatric disability, to include PTSD.  It then denied the claim on a de novo basis.  In May 2015, pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The Veteran presented testimony at a Board hearing in May 2012. A transcript of the hearing is associated with the Veteran's claims folder.


FINDING OF FACT

The Veteran's psychiatric disability was incurred during service.


CONCLUSION OF LAW

The criteria for an award of service connection for a psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The service treatment records reflect that the Veteran was treated for anxiety in July 1972 at the Wiesbaden Hospital in Germany.  A neurological examination was normal.  The impression was "(s)ome anxiety otherwise no organic neurological problem."  

In August 1972, the Veteran was admitted to the hospital with a three day history of abdominal discomfort, nausea, and diarrhea (claims file Volume 3).  He recovered from these symptoms after several days, but was transferred to the psychiatric ward following an episode of alcoholic ingestion and disruptive behavior.  He talked about using drugs and wanting to jump out a window.  He was observed as noisy and loud, until he was placed in a seclusion room.  Another treatment report (from the same time period) reflects that the Veteran was found in his room stripped to the waist.  He had an unsteady gait and was using foul language.  He talked about going to Vietnam and dying.  He was put to bed with the side rails up, but he continued to be uncooperative.  Hand and leg restraints were used.   He was assessed with an emotional instability reaction.  

In December 1972, the Veteran was involved a motor vehicle accident.  He sustained several injuries.  He appeared nervous and apprehensive.  His behavior was noted to be "rather inappropriate" concerning the death of his friend (in the same motor vehicle accident).  He was prescribed Valium for restlessness and apprehension.  

There are no further findings for the remainder of the Veteran's service, and his January 1974 separation examination was normal with respect to psychiatric disabilities.

The first post service medical evidence consists of a November 1996 correspondence from Dr. D.A. of the Fremont Medical Center.  It states that Dr. D.A. has been treating the Veteran for severe anxiety and depression for the past 3-4 years. 

The Veteran underwent a VA examination in December 1996.  He stated that he was "really depressed."  The examiner noted a history of Recurrent Major Depression.  The Veteran reported that he was working in a casino until his gaming room was shut down.  He has been unemployed since then.  He had recently lost his apartment, and he was in the middle of divorce proceedings.  He was diagnosed with bipolar affective disorder, type II.  Psychological stressors listed were: job, financial, and divorce issues.  There was no indication that his psychiatric symptoms were related to service. 

Outpatient treatment records reflect a suicide attempt in January 1997.  He was diagnosed with rule out schizoaffective disorder, alcohol dependency in remission. 

The Veteran underwent another VA examination in December 1997.  The examiner noted that the Veteran was being evaluated for the first time for the purpose of establishing service connection for depression.  The Veteran reported that after finishing basic training, he was sent to a fuel center where he would work with gas. It made him sick and affected his skin.  He asked for a transfer for 18 months and was briefly sent to work in a hospital.  However, he was eventually sent back and "at that point he snapped."  He began crying and woke up in restraints.  He was hospitalized for a week before being sent back to duty.  Shortly thereafter, he began hearing voices.  He was discharged in 1974 and went to school off and on before getting a B.A. degree in 1983.  He started receiving treatment for depression in 1990.  He lost custody and visitation rights to see his daughter because he could not pay child support.  He stated that he was homeless.  The examiner diagnosed the Veteran with schizoaffective disorder, chronic, moderate to severe.  He was unable to render an opinion about service connection because he did not have access to service treatment records to confirm the Veteran's reports of treatment for in-service symptoms. 

A June 1998 private treatment report from Dr. J.L.P. reflects that the Veteran continued to attribute his anxiety and depression to service (though he mentioned no specific in-service incident).  He reported suicide attempts in 1995 and 1996.  The examiner stated that the Veteran had a long-standing history of suicidal ideation, and he diagnosed the Veteran with Major Depression Single Episode with Psychotic Features.

The Veteran underwent a VA examination in March 2004.  The examiner reviewed the claims file in conjunction with the examination.  The examiner opined that the Veteran's schizoaffective disorder did not occur during service and was not caused or aggravated by service.  His opinion was based on the timeframe of various treatment records and some inconsistencies in the records.  For example, the fact that hallucinations are not mentioned in the treatment records until the mid-1990s despite earlier treatments, including as early as 1989.  He also noted two letters of work performance in 1973 that describe good work by the Veteran. 

The Veteran underwent a VA examination in August 2005.  The examiner reviewed the claims file in conjunction with the examination.  Once again, the Veteran reported a history of hospitalizations in the 1970s while in Germany, as well as a hospitalization in Las Vegas in the 1990s (following a suicide attempt).  He reported that he had been having a hard time finding a job as a short order cook once prospective employers find out that he has hepatitis C.  After a thorough examination, the examiner found it less likely than not that the Veteran's schizoaffective disorder and panic disorder are related to his in-service emotional instability.  He further noted some inconsistencies and likely untrue statements.  He noted that the Veteran's report of being on lithium without routine laboratory testing is very unlikely to be true.  He also noted that during the examination, the Veteran stated that he took the bus.  However, when the examination was over, the Veteran walked slowly to the door.  When he got to the main door, his pace was normal. Then the Veteran got in a Cadillac and sped away.  The examiner noted that the Veteran's statements that he does not drive and that he is having significant financial difficulty were undermined by these events. 

An April 2006 psychiatry note, written by Dr. E.P.A. reflects that the Veteran reported hearing voices and attempting suicide while in service.  She stated that the Veteran's military records were lost but it sounds like his symptoms started in the military.  She diagnosed schizoaffective disorder and stated that the Veteran's "psychiatric symptoms clearly started in the military."   

 Dr. E.P.A. submitted an August 2008 correspondence in which she stated that she was the Veteran's care provider for the past six years.  She further stated that she believes that the Veteran's schizoaffective disorder began during military service. She stated that the Veteran served in the Air Force from 1972-1974 and that during this time, he began hearing voices 3-4 times per week.  The voices would tell him to harm himself, and the Veteran began to drink alcohol in order to quiet them.  He attempted suicide during service and was hospitalized in a psychiatry ward for one week. His symptoms were so severe that he had to be put in restraints.  She stated that although the Veteran was treated for alcohol abuse, these symptoms indicated more than an alcohol problem.  She stated that in 1974, the Veteran was prescribed Lithium by someone who may or may not have been a psychiatrist (the Veteran could not remember).  Dr. E.P.A. stated that the Veteran had been consistent in reporting these in-service symptoms.

In July 2015, the Veteran submitted a private medical opinion from Dr. R.I.F.  He reviewed the Veteran's claims file and diagnosed the Veteran with schizoaffective disorder - a psychotic disorder.  He opined that it was more likely than not, "almost certain," that the Veteran manifested symptoms of schizophrenia-spectrum during service.  He further opined that the medical record strongly suggests that the Veteran was in a prodromal (beginning) state of schizophrenia during service, and that at least one in-service event could reasonably be expected to have exacerbated it.  The medical opinion was thorough, and the conclusion was supported by the Veteran's symptoms as noted in the service treatment records, as well as medical treatises.     

VA examiners in March 2004 and August 2005 have offered opinions that weigh against the Veteran's claim, and Drs. E.P.A. and R.I.F. have rendered August 2008 and July 2015 opinions that weighs in favor of the claim. 

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds that the evidence is at least in equipoise in this case.  Consequently, service connection for a psychiatric disability, to include PTSD is warranted. 

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board notes that an RO letter dated May 2005 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


